Case 1:19-cv-00413-WS-B Document 48 Filed 08/16/19 Page 1 of 1                    PageID #: 325



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DISTRICT

DAN BUNKERING (AMERICA), INC.                *
                                             *
VERSUS                                       *      CASE NO. 1:19-cv-00413-WS-B
                                             *
EPIC HEDRON, in rem,                         *
EPIC DIVING & MARINE SERVICES,               *
LLC, in personam,                            *
EPIC COMPANIES, LLC, in personam             *
                                             *
*      *       *      *       *      *       *

                             WARRANT FOR ARREST IN REM

TO THE UNITED STATES MARSHAL
FOR THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

       Fugro USA Marine, Inc.’s Complaint in Intervention in the above-styled in rem
proceeding was filed in the Southern Division of this Court on August 14, 2019.

        In accordance with FRCP Supplemental Rule C, you are directed both to arrest the
defendant vessel, the M/V EPIC HEDRON, her tackle, apparel, furniture, engines and
appurtenances, should you find her within this district, and to detain her in your custody pending
further order of the court.

       You must also give notice of the arrest to all persons upon whom notice is required by
FRCP Supplemental Rule C(4), as designated below by the plaintiff-intervenor and the practices
of your office.

       Notice to:
       Master, M/V EPIC HEDRON
       Now lying afloat at EPIC Alabama Shipyard
       660 Dunlap Drive
       Mobile, Alabama 36602

                                            16thday of August, 2019.
       SO ORDERED, at Mobile, Alabama, this ___

                                             CHARLES R. DIARD, JR., Clerk


                                                    Tina Wood
                                             By: _____________________________________
                                                   DEPUTY CLERK


                                                                                                     	  
